Title: From George Washington to Richard Varick, 2 October 1783
From: Washington, George
To: Varick, Richard


                        
                            Dear Sir,
                            Rocky Hill Octr 2d 1783.
                        
                        Enclosed are my private Letters for registering.
                        As fast as they are entered, return them to me by the Weekly Mail; for we have occasion for frequent
                            references. do the same thing with the Public Letters.
                        As the Letters which are handed to you now, contain Sentiments upon undecided points, it
                            is, more than ever, necessary that there should be the strictest guard over them; and the most perfect silence with
                            respect to their Contents. Mr Taylers prudence will, I perswade myself induce him to pay particular attention to both. I
                            am—Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    